In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those in Lollytogs, Ltd. v. United States (55 Cust. Ct. 608, Reap. Dec. 11073), the court *1059found and Reid that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise (children’s clothing) and that said value is represented by the invoice unit f.o.b. values, net packed, exclusion of any additional charges or commissions.